Citation Nr: 0206421	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

2. Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.

In December 1999, the Board denied the veteran's claims for 
certificates of eligibility for financial assistance in 
acquiring specially adaptive housing and special home 
adaptation.

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued its Order, dated in 
September 2000, vacating the December 1999 decision and 
remanding the case to the Board.

In July 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran is permanently and totally disabled due to the 
following service-connected disabilities: 1) paralysis, 
median nerve, right forearm, residuals of gunshot wound 
(70 percent); 2) schizophrenic reaction, chronic, 
competent (70 percent); 3) surgical absence, left eye, 
residual of gunshot wound (40 percent); 4) fracture, left 
forearm, with malunion and weakening, left, and residual 
of gunshot wound (30 percent); 5) otitis media, left ear, 
with deafness bilaterally (10 percent); 6) residuals 
gunshot wound, left femur, with arthritis, left knee (10 
percent); and 7 ) multiple cicatrices, healed, residuals 
of gunshot wound (0 percent).  The veteran also receives 
special monthly compensation for loss of use of one hand 
and for anatomical loss of one eye.

3. The veteran is not entitled to compensation for permanent 
and total disability due to: loss or loss of use of both 
lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or 
blindness in both eyes with only light perception; or the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury, or together with 
the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair.  

4. The veteran is not entitled to compensation for permanent 
and total disability due to blindness in both eyes with 
5/200 or less visual acuity, or the anatomical loss or 
loss of use of both hands.


CONCLUSIONS OF LAW

1. The criteria for entitlement to financial assistance in 
acquiring specially adaptive housing have not been met.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. 
§§ 3.350, 3.809 (2001).

2. The criteria for entitlement to financial assistance in 
acquiring special home adaptations have not been met.  
38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. §§ 3.350, 
3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the May 1995 rating 
decision, the June 1995 statement of the case (SOC), the July 
1995 rating decision, the July 1995 supplemental statement of 
the case (SSOC), the August 1996 SSOC, the January 1998 SSOC, 
and the December 2001 SSOC of the requirements necessary to 
establish eligibility to specially adapted housing or a 
special home adaptation grant.  In August 2001, the veteran 
was notified of VA's duty to assist.  The Board concludes 
that the discussions in the rating decisions, the SOC, the 
SSOC's, and the August 2001 duty to assist letter, adequately 
informed the veteran of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified treatment 
at the VA outpatient clinic (VAOPC) in Mobile, the VA medical 
center (VAMC) in Biloxi, and from Dr. Foster.  VA treatment 
records from approximately February 1992 to July 1995 and 
from May 2000 to October 2001 have been obtained.  Records 
from Dr. Foster were also associated with the claims folder.  
Further, in keeping with the duty to assist, the veteran was 
provided VA examinations in September and October 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service records establish that the veteran served in Korea.  
He was wounded in action by enemy mortar fire in June 1953 
and was awarded a Purple Heart.  Currently, the veteran is 
rated as follows:  1) paralysis, median nerve, right forearm, 
residuals of gunshot wound (70 percent); 2) schizophrenic 
reaction, chronic, competent (70 percent); 3) surgical 
absence, left eye, residual of gunshot wound (40 percent); 4) 
fracture, left forearm, with malunion and weakening, left, 
and residual of gunshot wound (30 percent); 5) otitis media, 
left ear, with deafness bilaterally (10 percent); 6) 
residuals gunshot wound, left femur, with arthritis, left 
knee (10 percent); and 7 ) multiple cicatrices, healed, 
residuals of gunshot wound (0 percent).  Combined rating is 
100 percent from September 1, 1954.  The veteran also 
receives special monthly compensation for loss of use of one 
hand and for anatomical loss of one eye.

VA outpatient records from approximately February 1992 to 
July 1995 indicate the veteran was receiving treatment for 
hypertension and schizophrenia.  Gross tremors of the 
extremities were also noted.

Records from Dr. Foster indicate the veteran received 
treatment on numerous occasions between approximately 1983 to 
1994.  The records contain various blood pressure readings 
and insurance forms indicate the veteran received treatment 
for hypertension and a nervous disorder.

A hearing was held at the RO in February 1996.  The veteran 
testified that sometimes he needs help getting dressed.  He 
lost one eye and he has trouble seeing from the other eye.  
He cannot use his right arm for anything and he has very 
little use of his left arm.  He wears a brace on his left leg 
and can only walk a short distance.  He has trouble getting 
in and out of the house but he can do it.  He does not use a 
wheelchair and he can use the bathroom by himself.  He feels 
he meets the requirements for specially adapted housing 
because the government was supposed to have bought him a 
house and they did not.  He apparently wants the government 
to pay off his mortgage.  He stated that on discharge, he 
received an eligibility sheet that said "automobile special 
housing."  He is able to walk around the house by himself.  
The veteran thinks that he is in bad enough shape to receive 
the benefits at issue.  

VA treatment records from May 2000 to October 2001 indicate 
the veteran was receiving primary care and mental health 
treatment for numerous medical problems, including long term 
psychosis and tardive dyskinesia.  Records dated in March 
2001 indicate that the veteran was ambulatory and independent 
in the activities of daily living.  He had been functioning 
well until he began to experience dizziness and he fell 
against a wall heater burning his left shoulder and left 
knee.  The veteran requested a bathtub safety chair, shower 
chair and handheld shower.  A podiatry note dated in October 
2001 indicates the veteran was seen for routine foot care.  
It was noted that the veteran had a cerebrovascular accident, 
with right hemiplegia and could not care for his feet.

In September 2001, the veteran underwent a VA eye 
examination.  Visual acuity in the right eye was uncorrected 
near 20/100; uncorrected far 20/50; corrected near 20/25; and 
corrected far 20/20.  Left eye has prosthesis.  Visual field 
was full to confrontation.  Diagnoses were as follows: 

1) Refractive error of the right eye; 2) 
Corneal scars of the right eye; 3) 
Peripheral vascular occlusions of the 
right eye; and 4) shrapnel injury to the 
left eye, status post enucleation.

In October 2001, the veteran underwent a VA audiology 
examination which revealed bilateral hearing loss pursuant to 
VA standards.  See 38 C.F.R. § 3.385 (2001).  The veteran 
denied tinnitus.

The veteran underwent a VA hand, thumb and fingers 
examination in October 2001.  The veteran's C-file and a copy 
of the remand were reviewed prior to and in conjunction with 
the examination.  

Based on a review of the records, the examiner noted the 
veteran underwent an evaluation in 1954 which described 
paralysis in the median nerve of the right forearm, fracture 
of the left arm with malunion with shortening and weakness of 
the left hand, healed fracture of the femur with atrophy and 
restriction and partial ankylosis of the left knee, and 
arthritis of the left knee due to direct trauma.  

The veteran reported markedly limited functional use of the 
right hand.  He cannot lift, carry, grab, or hold a pen, cup 
or glass with the right hand.  He was originally a right-hand 
dominant individual.  He cannot fasten buttons or zippers and 
needs assistance to dress.  

The veteran also has some limited use of his left hand but 
can still write and feed himself.  The veteran uses a brace 
for the left leg although he did not have the brace with him 
at the time of the examination.  He uses a cane for 
ambulation.  He has difficulty going up and down stairs.

On physical examination, the veteran was noted to have a 
rather constant tremor of the upper extremities, greater on 
the right than the left.  He also described frequent facial 
twitching, primarily on the left.  He moved about the room 
slowly and cautiously without his cane.  Examination of the 
right hand revealed marked atrophy of the thenar eminence.  
He could not make a tight fist on the right and his 
fingertips barely touched the palm.  He was unable to appose 
the thumb to the fingertips on the right.  Grip strength was 
only 3/5 on the right.  He had a 30 degree flexion 
contracture of the left elbow with further flexion to 145 
degrees.  He had some shortening in the ulnar angulation of 
the mid aspect of the left forearm but could make a 
satisfactory fist and appose the thumb to the remaining 
fingertips on the left.  Grip strength was probably within 
normal limits on the left.  There was a one-half inch 
shortening of the left leg.  Thigh measurements one 
handbreadth above the superior patella border were 46 cm on 
the right and 44 cm on the left.  Range of motion of the left 
knee was 0 to 115 degrees.  There was mild pain on motion and 
slight anterior laxity with a firm endpoint.  There was a 2+ 
lateral laxity to varus stress.  There was marked weakness of 
dorsiflexion of the left foot.  

Impression was as follows: 

1) Service-connected residuals of right 
median nerve injury with essentially 
total loss of function of the right hand; 
2) service-connected fracture of the left 
forearm with malunion and shortening; and 
3) healed fracture of the left femur with 
atrophy.  Limitation of motion of the 
left knee with posttraumatic arthritis of 
the knee.  

The examiner further noted that the veteran would have 
markedly limited function during flare-ups or with attempted 
use.  It was not feasible to express these in terms of 
additional limitation of motion as this could not be 
determined with any degree of medical certainty.

Regarding the impairment of function of the veteran's hands, 
the examiner indicated that he has essentially no functional 
use of the right hand.  Regarding the left upper extremity, 
there was limitation of function although the veteran had 
better use of the left upper extremity than the right.  The 
factors were complicated by the fact that he appeared to have 
perhaps parkinsonism with tremor of the upper extremities, 
greater on the right than the left.

Regarding the lower extremities, there was limitation of the 
knee range of motion and a 1/2 inch shortening of the left leg.  
There was some weakness of dorsiflexion of the left foot but 
the examiner did not think that ambulation could be 
accomplished equally well by an amputation stump with a 
prosthesis.  The examiner did think that the veteran was well 
served by the use of an ambulatory-assisted device such as 
his cane.  Based on his observations of the veteran, the 
examiner further noted that there was a concern regarding his 
ability to balance regarding the problems with the left lower 
extremity.

Analysis

The veteran contends that he is entitled to specially 
adaptive housing and/or a special home adaptation grant.  In 
a September 2001 statement, the veteran reported that he is 
blind in both eyes, is not allowed to drive, and has 
permanent loss of use of his arms and legs.

Specially Adapted Housing

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: 1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or 2) Blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or 3) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
4) The loss or loss of use of one lower extremity together 
with the loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. 
§ 3.809(b) (2001).  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2001).

Section 3.809 does not specifically define "loss of use" of 
an upper or lower extremity.  In its December 1999 decision, 
the Board considered the definition for loss of use of a hand 
or foot as set forth in 38 C.F.R. § 3.350(a)(2) (special 
monthly compensation).  The Board acknowledges the veteran's 
argument that in determining whether there is loss of use of 
a lower extremity, that reliance on the definition of loss of 
use for a foot is improper.  The veteran asserts that 
38 U.S.C.A. § 2101(a) does not suggest that the loss of use 
of a lower extremity must rise to the level of paralysis or a 
level of function which would be equally well served by an 
amputation stump.  Rather, that 38 U.S.C.A. § 2101(a) 
requires only that the loss of use of lower extremity be 
severe enough to preclude locomotion without the aid of 
braces.  

The Board recognizes that special monthly compensation and 
entitlement to specially adapted housing are separate 
benefits, each governed by different regulations.  The 
regulations pertaining to entitlement to specially adapted 
housing, however, provide that eligibility requires that the 
veteran be entitled to compensation for permanent and total 
disability due to loss of use.  See 38 C.F.R. § 3.809 (2001).  
Regulations pertaining to disability compensation for loss of 
use are set forth in detail in 38 C.F.R. § 3.350.  
Accordingly, the Board will consider these regulations in 
determining whether there is a loss of use of an extremity.  
The Board notes that the veteran is considered to have loss 
of use of the right hand and therefore, loss of use of the 
right upper extremity is conceded and need not be addressed.  

Loss of use of a hand or a foot for the purpose of special 
monthly compensation will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with the use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350(a)(2) (2001).  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Id.  

Examples which constitute loss of use of a foot or hand are 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches or more.  Also 
considered as loss of use of a foot is complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2001).

Complete paralysis of the external popliteal nerve 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2001).

Based on the medical evidence of record, the veteran does not 
meet the requirements under 38 C.F.R. § 3.809(b)(1).  There 
is no medical evidence of loss of use of both lower 
extremities.  In fact, on examination in October 2001, there 
was no finding of a loss or limitation of function of the 
veteran's right lower extremity.

Similarly, the veteran does not meet the requirements under 
38 C.F.R. § 3.809(b)(2).  The veteran is blind in his left 
eye and wears prosthesis.  While there were some corneal 
scars and peripheral vascular occlusions noted in the right 
eye, corrected visual acuity was 20/25 (near) and 20/20 
(far).  As such, the veteran is not blind in both eyes. 

38 C.F.R. § 3.809(b)(3) and (b)(4) require, among other 
things, loss or loss of use of one lower extremity.  The 
veteran clearly has some limitation of function of the left 
lower extremity due to limitation of the range of motion of 
the knee, 1/2 inch shortening of the left leg, laxity, and 
marked weakness of dorsiflexion of the foot.  However, the 
medical evidence does not establish that there is a 
functional loss of use of the left lower extremity.  On 
examination in October 2001, there were no objective findings 
of extremely unfavorable complete ankylosis of the knee, 
complete ankylosis of 2 major joints of the left lower 
extremity, or a shortening of the left lower extremity of 3 1/2 
inches or more.  There was no indication of complete 
paralysis, footdrop or characteristic organic changes.  
Additionally, the examiner noted that he did not think that 
ambulation could be accomplished equally well by an 
amputation stump with a prosthesis.  

The examiner did note that the veteran was "well served" by 
the use of his cane and that there was concern regarding his 
ability to balance due to problems with his lower extremity.  
The evidence, however, does not establish the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes.  The veteran apparently has a brace for his left knee 
but he was not wearing it at the time of the examination.  
Further, the veteran was able to ambulate without his cane, 
albeit slowly and cautiously.  Accordingly, the evidence does 
not support a finding that locomotion is precluded as a 
result of loss of use of a lower extremity together with 
organic disease or injury, or with loss of use of one upper 
extremity. 

Special Home Adaptation Grants

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that he is entitled to 
compensation for permanent and total service-connected 
disability which 1) is due to blindness in both eyes with 
5/200 visual acuity or less, or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) 
(West 1991); 38 C.F.R. § 3.809a (2001).

As previously discussed, based on the September 2001 VA eye 
examination, the veteran is not blind in both eyes with 5/200 
visual acuity or less. 

Additionally, there is no evidence of loss of use of both 
hands.  The veteran clearly has loss of use of his right 
hand.  On examination in October 2001, some limitation of 
function of the left upper extremity was noted.  Regarding 
the veteran's left hand, he was able to make a satisfactory 
fist, could appose the thumb to the remaining fingertips and 
grip strength was noted as probably within normal limits.  
The veteran is also able to write and feed himself with his 
left hand.  Accordingly, the evidence does not support a 
finding of loss of use of both hands.

The Board recognizes that the veteran is severely disabled as 
a result of his combat wounds.  The Board also understands 
the veteran's belief that the government should be helping 
him with his mortgage.  The veteran is receiving compensation 
at the 100 percent rate and is also receiving special monthly 
compensation.  The benefits at issue in this appeal are 
intended for veterans who require specially adapted housing.  
As set forth above, specific disability requirements must be 
met and although the veteran is permanently and totally 
disabled as a result of his service-connected disabilities, 
his particular combination of disabilities does not fit 
within the requirements necessary for entitlement to the 
above-referenced benefits.  

As the preponderance of the evidence is against the claims 
for entitlement to specially adapted housing and/or special 
home adaptation grant, the reasonable doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to assistance in acquiring specially adapted 
housing is denied.

Entitlement to assistance in acquiring a special home 
adaptation grant is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

